Title: To James Madison from Thomas Jefferson, 3 July 1811
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello July 3. 11.
I have seen with very great concern the late Address of mr. Smith to the public. He has been very ill advised both personally and publicly. As far as I can judge from what I hear, the impression made is entirely unfavorable to him. Every man’s own understanding readily answers all the facts and insinuations, one only excepted, and for that they look for explanations without any doubt that they will be satisfactory. That is Erving’s case. I have answered the enquiries of several on this head, telling them at the same time, what was really the truth, that the failure of my memory enabled me to give them rather conjectures than recollections. For in truth I have but indistinct recollections of the case. I know that what was done was on a joint consultation between us, and I have no fear that what we did will not have been correct & cautious. What I retain of the case, on being reminded of some particulars, will re-instate the whole firmly in my remembrance, and enable me to state them to enquirers with correctness, which is the more important from the part I bore in them. I must therefore ask the favor of you to give me a short outline of the facts which may correct as well as supply my own recollections. But who is to give an explanation to the public? Not yourself certainly. The chief magistrate cannot enter the Arena of the newspapers. At least the occasion should be of a much higher order. I imagine there is some pen at Washington competent to it. Perhaps the best form would be that of some one personating the friend of Erving, some one apparently from the North. Nothing laboured is requisite. A short & simple statement of the case, will, I am sure, satisfy the public. We are in the midst of a so so harvest; probably one third short of the last. We had a very fine rain on Saturday last. Ever affectionately Yours
Th: Jefferson
